Plaintiff sued to recover a balance alleged to be due in connection with the sale and distribution of its beer by defendant. Defendant interposed a counterclaim, to which plaintiff put in a reply. The matter was referred to an official referee, who held that plaintiff was entitled to the relief demanded in its complaint and to a dismissal of the counterclaim. From the judgment entered defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ.